Citation Nr: 0211754	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from June 1967 to 
November 1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was 
previously before the Board and was remanded in March 2001. 


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
impairment of memory, anxiety, disturbances of motivation and 
mood, and difficulty establishing and maintaining effective 
work and social relationships.   


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 50 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including Diagnostic Code 9411 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As noted in the Board's March 2001 remand, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher disability 
rating.  Moreover, the discussions in the rating decision and 
statement of the case  have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Further, the Board's March 2001 remand 
effectively advised the veteran of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
No. 01-997 (Vet. App. June 19, 2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes a 
September 1999 private psychiatric examination report.  As 
the record shows that the veteran was scheduled for a VA 
examination in connection with his claim, but he failed to 
report.  Under the circumstances, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes here that the present appeal arises from the 
RO's initial assignment of a disability rating after a grant 
of service connection.  In such cases, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

The grant of service connection was based on a claim received 
in July 1998.  The veteran's PTSD is rated under the 
provisions of Diagnostic Code 9411.

The pertinent provisions of Diagnostic Code 9411 for purposes 
of this case that a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The next higher rating of 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Unfortunately, the veteran failed to report for a VA 
examination scheduled as a result of the Board's remand.  
There has been no showing of good cause for the failure to 
report.  Because the present appeal arises from a rating 
decision which established service connection, it is not 
strictly an increased rating case.  See Fenderson.  While not 
exactly clear, it is therefore arguable that the provisions 
of 38 C.F.R. § 3.655(b) may not permit denial of the appeal 
by reason of the failure to report for the examination 
without good cause.  Under the circumstances, the Board 
believes that a merits analysis should be undertaken. 

After reviewing the available evidence, the Board is unable 
to find a basis for assigning a rating in excess of 50 
percent.  The most recent medical examination conducted in 
September 1999 showed anxiety, a blunt affect, impairment of 
memory, and some pressured speech.  All of these symptoms are 
contemplated by the regulatory criteria for the current 50 
percent rating.  There was no circumstantial, circumlocutory 
or stereotyped speech noted, and his abstract thinking was 
described as fairly good.  It was also reported that he had 
fairly good insight.  

While there was reference to the fact that he got upset 
easily and had low frustration tolerance, there was otherwise 
no reported problem with impairment of impulse control.  
Moreover, he denied wanting to hurt himself, he was oriented, 
and there was no reported neglect of personal appearance and 
hygiene.  It therefore appears that the veteran's overall 
PTSD symptomatology does not fall within the criteria listed 
for the next higher rating of 70 percent at this time. 

The Board acknowledges that the Global Assessment of 
Functioning (GAF) score reported at the time of the September 
1999 examination was 45 to 50.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  However, a GAF score is not by itself determinative.  
The clinical findings reported at the September 1999 
examination clearly show that the veteran's overall PSTD 
symptoms are contemplated under the criteria for a 50 percent 
rating.  In sum, the criteria for the next higher rating of 
70 percent have not been met. 

The September 1999 findings appear to be compatible with 
those reported in a July 1998 Vet Center Intake report.  That 
report showed that the veteran had neat appearance, but was 
anxious with impaired judgment.  Sleep disturbances were also 
reported.  All of these symptoms fall within the criteria for 
a 50 percent rating.  A GAF score of 61 was reported at that 
time. 

The Board does not doubt the serious nature of the impairment 
resulting from the veteran's PTSD.  However, the Board is 
bound by VA regulations, and under the regulatory rating 
criteria a rating in excess of the current 50 percent is not 
warranted.  The veteran may always advance an increased 
rating claim should his PTSD increase in severity in the 
future.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no persuasive showing by the veteran that 
the service connected PTSD has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

